                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHARLES POINTER,                                 )
                                                 )
               Plaintiff,                        )
                                                 )          No. 4:19-cv-28-PLC
       v.                                        )
                                                 )
WALMART CORPORATION, et al.,                     )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of pro se plaintiff Charles Pointer for

leave to proceed in forma pauperis in this employment discrimination action. Having reviewed

the financial information provided in support, the Court finds that plaintiff is unable to pay the

filing fee. The motion will therefore be granted. In addition, for the reasons explained below,

the Court will dismiss the individual defendants from this action, and direct the Clerk of Court to

issue process upon the complaint as to defendant Walmart.

                                         The Complaint

       Plaintiff filed the instant complaint in this Court on January 9, 2019, alleging

employment discrimination on the basis of race in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), on the basis of age in violation of the Age Discrimination in Employment

Act of 1967 (“ADEA”), and on the basis of disability in violation of the Americans with

Disabilities Act (“ADA”). Attached to the complaint is, inter alia, a copy of a right to sue letter

from the Equal Employment Opportunity Commission dated December 14, 2018, and a copy of

plaintiff’s charge of discrimination form.
       Briefly, plaintiff alleges that, on or about November 12, 2018, he was discriminated

against on the basis of race, age, and disability when he was not hired at the Walmart store in

Kirkwood, Missouri. He states he was qualified for the job, and that there were no non-

discriminatory reasons for him not to be hired. He brings the instant complaint against Walmart,

and against two individuals: Johanna Unknown, and Rick Unknown. Johanna Unknown is

identified as the hiring coordinator, and Rick Unknown is identified as the shipping and

receiving manager. Plaintiff seeks monetary relief, and he asks that he be hired.

                                                Discussion

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

Here, plaintiff filed an administrative charge alleging that, on or about November 12, 2018, he

was discriminated against on the basis of race, age, and disability when he was not hired at the

Walmart store in Kirkwood, Missouri. The EEOC mailed him a right to sue letter on December

14, 2018, giving him ninety days in which to file a lawsuit. Plaintiff filed this action within that

ninety day period. It appears, therefore, that plaintiff’s lawsuit is timely, and that he has

exhausted his administrative remedies. The Court will therefore allow this case to proceed

against Walmart. However, the Court will dismiss the individual defendants from this case.

Individual employees cannot be held liable under Title VII or the ADA. Spencer v. Ripley

County State Bank, 123 F.3d 690, 691-92 (8th Cir. 1997) (per curiam) (Title VII), Alsbrook v.

City of Maumelle, 184 F.3d 999, 1005 n. 8 (8th Cir. 1999) (the ADA). Additionally, this District

Court and other courts have held that individual employees cannot be held liable under the

ADEA. See Kelleher v. Aerospace Community Credit Union, 927 F. Supp. 361, 363 (E.D. Mo.

1996) (“[T]he Court reaffirms its previous decisions that individuals cannot be held liable under



                                                 2
the ADEA”); Medina v. Ramsey Steel Co., Inc., 238 F.3d 674, 686 (5th Cir. 2001) (the ADEA

provides no basis for individual liability for supervisory employees); Birkbeck v. Marvel

Lighting Corp., 30 F.3d 507, 511 (4th Cir. 1994) (“the ADEA limits civil liability to the

employer.”).

       Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at

this time, without prejudice. “A pro se litigant has no statutory or constitutional right to have

counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

When determining whether to appoint counsel for an indigent litigant, the Court considers factors

such as the complexity of the case, the ability of the pro se litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the pro se litigant to present his claims. Id.

After considering these factors, the Court concludes that the appointment of counsel is not

warranted at this time. Based upon the complaint, it does not appear that this case is factually or

legally complex, nor does it appear that plaintiff will be unable to investigate the facts. In

addition, the motion is premature, as no defendant has been served with process, and discovery

has not begun. The Court will therefore deny the motion for the appointment of counsel without

prejudice, and will entertain future motions for the appointment of counsel, if appropriate, as this

litigation progresses.

       Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (Docket No.

3) is DENIED without prejudice.




                                                 3
        IT IS FURTHER ORDERED that defendants Johanna Unknown and Rick Unknown

are hereby DISMISSED from this cause of action. A separate order of partial dismissal will be

entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon defendant Walmart via its registered agent CT Corporation System, 120

South Central Avenue, Clayton, Missouri 63105.

        Dated this ___28th____ day of January, 2017.



                                              \s\ Jean C. Hamilton
                                              JEAN C. HAMILTON
                                              UNITED STATES DISTRICT JUDGE




                                             4
